NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2820-18T4

KATHLEEN MOZGAI,

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR,
and KINDRED HOSPITALS
EAST, LLC,

          Respondents.


                   Submitted July 15, 2020 – Decided July 29, 2020

                   Before Judges Hoffman and Currier.

                   On appeal from the Board of Review, Department
                   of Labor, Docket No. 166,115.

                   Kathleen Mozgai, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent Board of Review (Donna Sue Arons,
                   Assistant Attorney General, of counsel; Achchana C.
                   Ranasinghe, Deputy Attorney General, on the brief).
            Respondent Kindred Hospitals East, LLC, has not filed
            a brief.

PER CURIAM

      Claimant Kathleen Mozgai appeals from the January 11, 2019 decision of

the Board of Review (Board) finding her ineligible for unemployment benefits

pursuant to N.J.S.A. 43:21-5(a). We affirm.

      We derive the facts from the telephonic hearing before the Appeal

Tribunal. Claimant was employed by defendant Kindred Hospitals East, LLC.

She resigned from her position in September 2018, advising her employer she

needed to move out of New Jersey because of a personal hardship.

      During the hearing in November 2018, claimant stated she had filed for

bankruptcy and lost her home in 2018. Therefore, she had relocated to Florida

and was looking for a job.

      Claimant submitted a claim for unemployment benefits. The Deputy

Director of Unemployment Insurance determined claimant had left work

voluntarily, disqualifying her for benefits.

      Following claimant's appeal of the determination, a telephonic hearing

was conducted before the Appeal Tribunal. In its November 30, 2018 decision,

the appeals examiner noted:



                                                                      A-2820-18T4
                                        2
            [C]laimant voluntarily left the job to relocate to the
            state of Florida due to a personal financial hardship
            . . . . The claimant's leaving to relocate is a personal
            reason, which is not attributable to the work.
            Therefore, the claimant is disqualified for benefits . . .
            under N.J.S.A. 43:21-5(a), as the claimant left work
            voluntarily without good cause attributable to such
            work.

The Board affirmed the Appeal Tribunal's decision.

      On appeal, claimant states she left her job voluntarily. However, her

leaving was due to a financial hardship and she was unable to maintain a home

in New Jersey. Therefore, she contends she established good cause for her

leaving, entitling her to unemployment benefits.

      We are mindful that our review of administrative agency decisions is

limited. We will not disturb an agency's action unless it was clearly "arbitrary,

capricious, or unreasonable . . . ." Brady v. Bd. of Review, 152 N.J. 197, 210

(1997) (citation omitted).

      N.J.S.A. 43:21-5(a) provides that an employee who "has left work

voluntarily without good cause attributable to such work" is disqualified for

unemployment compensation benefits.         "Under this section, the threshold

question is whether an applicant for unemployment compensation benefits left

his [or her] job 'voluntarily.'" Lord v. Bd. of Review, 425 N.J. Super. 187, 190-

91 (App. Div. 2012). An employee has left work "voluntarily" within the

                                                                         A-2820-18T4
                                        3
meaning of the statute "only if 'the decision whether to go or to stay lay at the

time with the worker alone.'" Id. at 191 (quoting Campbell Soup Co. v. Bd. of

Review, 13 N.J. 431, 435 (1953)). If the applicant leaves voluntarily "he or she

is eligible for unemployment compensation benefits only if that separation was

for 'good cause attributable to the work.'" Ibid. (quoting N.J.S.A. 43:21-5(a));

see also Utley v. Bd. of Review, 194 N.J. 534, 544 (2008).

      Here, claimant admits she submitted a letter of resignation and voluntarily

left her job for reasons unattributable to the work. Therefore, pursuant to the

statute, claimant is not entitled to unemployment benefits. See Roche v. Bd. of

Review, 156 N.J. Super. 63, 65 (App. Div. 1978) (disqualifying claimant from

receiving unemployment benefits when she left her job to relocate due to an

intolerable living situation); see also N.J.A.C. 12:17-9.1(e)(6) ("Relocating to

another area for personal reasons" is considered voluntarily leaving work

without good cause attributable to the work).

      Affirmed.




                                                                         A-2820-18T4
                                       4